People v Ndiongue (2020 NY Slip Op 05821)





People v Ndiongue


2020 NY Slip Op 05821


Decided on October 15, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 15, 2020

Before: Renwick, J.P., Gesmer, González, Scarpulla, JJ. 


Ind No. 2091/16 Appeal No. 12066 Case No. 2019-4133 

[*1]The People of the State of New York, Respondent,
vAlioune Ndiongue, Defendant-Appellant.


Stephen Chu, Interim Attorney-in-Charge, Office of the Appellate Defender, New York (Katrina Jean Myers of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Claire E. Nielsen of counsel), for respondent.

Judgment, Supreme Court, New York County (Abraham L. Clott, J.), rendered August 10, 2017, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing him to a term of one to three years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-49 [2007]). The evidence supports the jury's conclusion that defendant, a department store employee, used a credit card number without authorization to purchase a gift card in the amount of $2,000. The fact that the jury
acquitted defendant of other charges does not warrant a different conclusion (see People v Rayam, 94 NY2d 557 [2000]).	
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 15, 2020